Citation Nr: 0938605	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  08-18 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for tympanosclerosis, 
tympanic membrane perforation, left ear. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from June 2004 to December 
2004 and August 2005 to December 2006. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Phoenix, Arizona, which denied service connection for 
tympanosclerosis, bilateral tympanic membrane perforations.  

Prior to the appeal to the Board the RO granted service 
connection for chronic middle ear disease with 
tympanosclerosis and tympanic membrane perforation of the 
right ear in an April 2008 rating decision; therefore only 
the left ear is on appeal. 

In August 2009 a hearing was held by the Board in Phoenix, 
Arizona and the transcript is of record.  At the Board 
hearing the Veteran testified that he had intended to appeal 
the rating assigned for his service connected right ear 
chronic middle ear disease with tympanosclerosis and tympanic 
membrane perforation.  The issue is referred to the RO for 
further development. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

At the August 2009 Board hearing, the Veteran withdrew his 
appeal for the issue of entitlement to service connection for 
tympanosclerosis, tympanic membrane perforation, left ear.



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran concerning the claim for entitlement to service 
connection for tympanosclerosis, tympanic membrane 
perforation, left ear have been met.  38 U.S.C.A. § 
7105(b)(2) (West 2002 & Supp. 2008); 38 C.F.R. § 20.204 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as 
to any or all issues involved in the appeal at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204.  
Withdrawal may be made by the Veteran or by his or her 
authorized representative.  38 C.F.R. § 20.204.

At the August 2009 Board hearing the Veteran requested to 
withdraw his appeal for service connection for 
tympanosclerosis, tympanic membrane perforation, left ear. 

As the Veteran withdrew his appeal as to the issue of service 
connection for tympanosclerosis, tympanic membrane 
perforation, left ear, there remains no allegations of error 
of fact or law for appellate consideration.  The Board 
therefore has no jurisdiction to review the issue.


ORDER

The claim for service connection for tympanosclerosis, 
tympanic membrane perforation, left ear is dismissed. 


____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


